                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

NICO FARMER,                                         )
                                                     )
        Plaintiff,                                   )
                                                     )           Case No. 1:18-cv-00068
v.                                                   )
                                                     )           JUDGE CAMPBELL
TONY PARKER, et al.,                                 )           MAGISTRATE JUDGE NEWBERN
                                                     )
        Defendants.                                  )

                                                 ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 19)

recommending this matter be dismissed without prejudice for failure to prosecute and that the Defendants’

pending motions to dismiss (Doc. Nos. 6, 16) be found moot. The Magistrate Judge stated that Plaintiff

has not responded to the motions to dismiss, nor has he responded to this Court’s orders (Doc. Nos. 17,

18) directing him to show cause why the motions to dismiss should not be granted as unopposed and this

action should not be dismissed for failure to prosecute.

       The Report and Recommendation advised the parties that any objections to the Magistrate Judge’s

findings were to be filed within fourteen days of service (Doc. No. 19 at 7). No objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be adopted

and approved. Accordingly, the above captioned case is DISMISSED without prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.



                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
